      8:19-cv-00313-JMG Doc # 24 Filed: 06/08/20 Page 1 of 1 - Page ID # 616



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

LISA M. ARCHIBALD,
                                                         8:19-CV-313
                    Plaintiff,

vs.                                                     JUDGMENT

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                    Defendant.


       Pursuant to the memorandum and order entered this date, judgment is
entered for the plaintiff and against the defendant providing that the plaintiff
is awarded attorney fees and expenses in the amount of $2,895.05.


       Dated this 8th day of June, 2020.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
